SALTS CYOLBSEPLG BOG EES Filed: TQ/TE/20 Page: ft ef 22 PagelD #: Tye

Master Service Agreement

This Agreement, entered into on the 31 December 2014 (the “Effective Date”) is by and between
Tris Pharma, Inc. whose administrative offtce is at 2033 Rovte 130, Suite D, Monmouth

Junction, New Jersey 08852 (hereinafter referred to as “Tris”) and Pharma Medica Research |

Ine. [whose primary office is at 6100 Belgrave Road, Mississauga, Ontario, L5R 0B7
(hereinafter referred to as “CRO”),

L

1,1,

1.2,
13,
1.4,

1,5,

1.6,

Definitions

“Affiliate” means, with respect to a party to this Agreement, any corporation, association,
or other entity that, directly or indirectly, owns, is owned by, or under common
ownership with such party either currently or during the term of this Agreement, For
‘purposes of this definition, the terms "owns," "owned," or "ownership" mean the direct or
indirect possession of more than fifty percent (50%) of the voting securities, Income
interest, or a comparable equity in such business entity. The term "Affiliates" shall mean

the plural of Affiliate.

“Apreement” means this Master Service Agreement, between Tris and CRO,
“CFR.” means the United States Code of Federal Regulations.

“Clinical Trial” means a pre-clinical or clinical research study with regard to a
pharmaceutical product, conducted by Tris in accordance with the Protocol,

“Confidential Information” means any and all information Gncluding without limitation,
the Information and the terms of this Agreement and each PSA and the fact that Tris has
engaged CRO), which is now or at any time hereafter in the possession of CRO and
which has been. or hereafter is disclosed (whether orally or in any material form) by or on
behalf of Tris to CRO or of which CRO becomes aware in connection with this
Agreement or any PSA, including, without limitation, Inteliectual Property Rights of
Tris, information relating to the Services, the Materials, the Protocol, data, databases,
know-how, formulae, processes, designs, photographs, drawings, specifications, prices,
results, software programs and samples, any analysis, compilations, studies or other
documents or records prepared based on Confidential Information, and any other material
bearing or incorporating any information relating to Tris’ business, business affairs,
products, employees, consultants, contractors and marketing information; provided,
however, that “Confidential Information” shall not include any information (a) which the
CRO proves by documentary evidence was already in its possession prior to it being
furnished by or on behalf of Tris: (b) which is or becomes generally available to the
public through no fault oc omission on the CRO’s part; or (c) to the extent it is required to
be disclosed by law and/or regulatory authority (provided that CRO complies with the
provisions of Section 9,3).

“FDA” means the U,S. Food and Drug Administration,

| of 22

 

 
Case at

1,7,

1.8.

1,9,

1.10,

Lt.

1.12,

1.14,

1.15.

1.16,

117,

£

CV-ULSSS-PLEO Dotted: ERE2 Fleck TTeI20 Page: 2 of 22 Pagel’ #: Tare

“Force Majeure” shall have the meaning provided in Section 13.1,

“Good Clinical Practice’? means the international recognized ethical and scientific
quality requirements as Jaid down in the Intemational Conference on Harmonisation
(ICH) Note for Guidance on Good Clinieal Practice (GCP) (CPMP/ICH/133/95), which
must be observed for designing, conducting, recording and reporting clinical trials that
involve the participation of human subjects.

“Good Laboratory Practices’ means curtent Good Laboratory Practices (a) as
promulgated under 21 C.F.R. Part 58, as the same may be amended or re-enacted from
time to time, and (b) as required by Jaw in countries other than the United States where
non-clinical laboratory studies are conducted,

“Information” means any and all data, information and Materials, relating or referring to
Tris’ projects, products or business including but not limited to, the Materials, the
Protocols, any methodology, trade secrets, know-how, Intellectual Property Rights, drug
product candidates, compounds, chemical structures, results or reports in written,
electronic or other form disclosed to CRO in comection with this Agreement or to which
CRO will be provided direct or Indirect acoess under or pursuant to this Agreement, or
which is generated by or on behalf of CRO in connection with this Agreement (including,
without limitation, the PSA(s)).

“Intellectual Property Rights” means any and al! intellectual property rights (whether
applied for, issued, registered or unregistered), including patents, patent-applications,
know-how, trade marks, design rights , utility models, applications for and rights to apply
for any of the same, rights to prevent passing off, copyright, database rights, topography
rights and any other tights in any invention, discovery or process in any jurisdiction in the
world,

“Materials” means Tris’ drug product candidates as referred to in the Protocol and
provided to CRO to enable it to perform the Services.

“Pass Through Expenses” shall have the meaning provided in Section 2.1,

“Protocols” means the clinical trial protocols and other protocols if required, describing
the objective(s), design, methodology, statistical considerations and organization of the
Clinical Trials, and other studies to be conducted under this Agreement and the PSA(s).

“PSA” means Project-Specific Addendum, a document which contains detailed project
specific requirements for the Services contracted to CRO,

“Services means pre-clinical and clinical trial and related services, as further specified in
the PSAs negotiated and executed by the parties and incorporated into this Agreement.

“Work Product” means the results of the Services performed by CRO (or its Affiliates or
third parties approved in writing by Tris) under a PSA, as more particularly described in
such PSA, including, without limitation, reports, analysis, data, findings, summaries and
documentation.

2022

UP

 
Case: 418-Cv-OLS5se-PlLO Docc TL6-2 Fired: TQ/r27f20° Pager Sot 22 Pagel #: TS8o

\f

2. Services

2.1, This Agreement forms the basis for a working relationship between Tris and CRO, This
Agreement covers the provision of Services by CRO and, subject to Section 2.5, CRO’s
Affiliates and, accordingly, this Agreement represents a vehicle by which Tris can
efficiently contract with CRO. and its Affiliates for a broad range of Services, The
specific details of any Services under this Agreement shall be separately negotiated and
specified in writing in the form of a PSA duly executed by each of Tris and CRO. Each
PSA will include, as appropriate, the specific tasks and Work Product comprising the
Services to be provided, the responsibilities of the parties, time line, milestones, budget,
amount and nature of Pass Through Expenses and payment schedule. Each PSA shall be
subject to all of the tertms and conditions of this Agreement, in addition to the specific
details set forth in the PSA. Without limiting the foregoing, each PSA will specify
CRO’s Pass Through Expenses, if any, to be reimbursed by Tris in connection with the
Services to be provided pursuant to such PSA, For purposes heréof, “Pass Through
Expenses” shall mean (i) CRO’s out-of-pocket costs of travel, iddging and mileage, and
(it) CRO’s out-of-pocket costs payable to any third party retained or otherwise engaged.
by CRO (subject to the requirements of Section 2.6 hereof) to provide assistances in
providing the Services under a PSA, Upon Tris’ request, CRO will provide reasonable
documentation evidencing such Pass Through Expenses and, in the case of any travel,
lodging or mileage expense exceeding $500 in any instance, shall obtain Tris’ prior
written consent before incurring such expense.

2.2. Pursuant to the terms.and conditions of this Agreement, CRO will provide Tris with the
Services deserlbed in the PSA(s) in accordance with the specifications, documentation
and Protocols described in or appended as an exhibit or addendum to the PSA, Good
Clinical Practices, Good Laboratory Practices, procedures approved by Tris, and other
written instructions provided by Tris. CRO will provide written status reports and other
information to Tris with respect to the Services under each PSA. with such frequency and
containing such content as agreed by the parties and specified in each PSA, ot as
reasonably requested by Tris. Tris may review or request copies of data derived from the
Services at any time. CRO will maintain complete and up-to-date records as required
herein and by applicable laws and regulations, Where CRO is required pursuant to this
Apreement to provide reports to Tris in hard-copy format, CRO, upon request of Tris,
shall provide to Tris at no additional cost any such report in an electronic format to be
mutually agreed by the parties, Without limiting TRIS’ other rights or remedies under
this Agreement or otherwise, CRO agrees that in the event the FDA or other regulatory
agency determines, after its review of the information and data generated from the
Servieés in connection with any PSA, that there were deficiences of a technical or
regulatory nature, that CRO shall, promptly upon TRIS’ request, and at no additional cost
and expense to TRIS, assist TRIS in rectifying such deficiencies (including, performing
such activities (“Remedial Activities”) reasonably requested by TRIS to address such
deficiencies), It being understood and agreed by the CRO that such deficiencies (with
respect to which such assistance by the CRO may be so requested) may include, without
limitation the following: (i) the data that was included in the filing with the FDA or other
regulatory agency needs to be re-presented in another manner (in which case, at TRIS’
request, Remedial Activites shall include re-presenting such data); (ii) a parameter that

3 .0f22

 
Case: 1SCYVISSEPLE Bot TE? Filed: TG/T2/20 Page: 4 of 22 Pagel # TS6t

“

was monitored in the Services rendered with respect to such PSA but was not included in
the data and other information filed with the FDA or other regulatory agency (in which
case, at TRIS’ request, Remedial Activities shall include appropriately revising the
information and data, to be included in a filing with the FDA or otber regulatory agency,
as applicable, to track such parameter); or (iii) additional statistical analysis requested by
FDA or other regulatory agency based on reviewed data arid other information filed with
the FDA or other regulatory agency is needed (in which case, at TRIS’ request, Remedial
Activites shall include performing such statistical analysis and providing the data and
information from such analysis in an appropriate manner to be included in a filing with
the FDA or other regulatory agency, as applicable);

2.3. All PSAs and other exhibits hereto or thereto shall be deemed to be incorporated herein
by reference.

2.4. To the extont any terms or provisions of a PSA conflict with the terms and provisions of
this Agreement, the terms and provisions of this Agreement shall control, except to the
extent that the applicable PSA expressly and specifically states that the terms of the PSA
shall supersede this Agreement on a specific matter,

2,5, Tris and CRO agree that:

(a} CRO may use the services of its Affiliates to fulfill CRO’s obligations under this
Agreement and any PSA. Prior to the use of any Affilate in the performance of the
Services, CRO shall provide Tris with prior written notice identifying such Affiliate. The
use of any CRO Affiliate shall not lessen or otherwise impair CRO’s obligations under
this Agreement, it being the intention of the parties that CRO shall remain primarily
responsible for its obligations under this Agreement, The use by CRO of any Affiliate
will not inoreage the fees or expenses otherwise payable by Tris under any PSA, Any
Affiliate so used shall be subject to all of the terms and conditions applicable to CRO
under this Agreement and any PSA, and be entitled to all rights and protections afforded

CRO under this Agreement and any PSA.
(b) Any Affiliate of CRO may execute a PSA directly,

2.6. Upon Tris’ prior written consent, CRO may use subconttactors to perform part of the
Services under any PSA, provided that the subcontractor agrees in writing (a
“Subcontractor Agreement”) to be bound by the terms regarding maintaining the
confidentiality of proprietary information, that are no less stringent than those contained.
in this Agreement and regarding ownership of Intellectual Property Rights that are
consistent with those contained in this Agreement. The form and content of any
Subcontractor Agreement shall be subject to Tris’ prior written approval. CRO shall be
responsible for the diligent selection, instruction and supervision of subcontractors. CRO
shall be wholly responsible for paying the subcontractor(s) at its own expense and for the
Work Product of such subcontractors.

Tris acknowledges and agrees that CRO may subcontract the clinical research component
of the services under this agreement to an affillate, Pharma Medica Research, Inc., a

4 of 22

 
CASE SITS CVOLSSE-PLO DOCH THe? Fudd? tofter20 Page: & Of 22 Pagel # T862

a7,

2.8.

2.9,

2,10,

2.11.

Missouri corporation, 400 Fountain Lakes Boulevard, St. Charles, Missouri 63301
(“PMRI-U.S,”), and CRO shall notify Tris tf such subcontract is entered into. PMRI-
U.S. shall be subject to and bound by all terms and conditions set forth in this agreement,

Tris will provide CRO with the Materials, documents and information necessary for the
conduct of the Services. Tris shall provide CRO with all information available to it
regarding known or potential hazards associated with the use of any Materials supplied to
CRO by Tris, and Tris shall comply with all current legislation and regulations
concerning the shipment (by any means) of substances, CRO agrees that: (a) it will use
the Materials solely and exclusively in performing Services in accordance and
compliance with the specific applicable Protocol, this Agreement and any other written
instructions from Tris; (b) [t will in no way chemically, physically or otherwise alter the
Materials; (c} it accepts the Materials with the understanding that their hazardous and
toxicological properties may not be completely investigated and therefore may not be
fully understood, and will handie the Materials accordingly and will inform Tris in

writing of any adverse effect experienced by persons handling the Materials and/or .

person to whom Materials are administered; (d) it will at all times handle and store

Materials in strict compliance with all product labeling and all applicable national,

federal, state, provincial, municipal and local laws, statutes, rules, regulations, decrees,
orders and ordinances; and (e) it will maintain complete and accurate inventory records
of the Materials, including, without limitation, full accounting and documentation of all
Materials utilization, in such format required by Tris, and shall promptly supply Tris with
copies thereof upon request by Tis.

CRO shall not be liable to Tris nor be deemed to have breached this Agreement for
errors, delays or other consequences arising from Tris’ material failure to timely provide
documents, Materials or information or to otherwise cooperate with CRO in order for
CRO to timely and properly perform its obligations, and any such failure by Tris shall
automatically extend any timelines affected by a titae period reasonably commensurate to
take into account such failure, unless Tris agrees in writing to pay any additional costs
that would be required to meet the original timeline.

CRO agrees to perform the Services under the general direction of Tris’ designated
representative,

Any regulatory obligation assigned by Tris to CRO must be described in writing in the
relevant PSA, Any obligations not specifically transferred will be deemed not to have
been transferred and will remain the regulatory responsibility of Tris. Any transfer of
regulatory obligations will be filed by Tris with the FDA or other applicable regulatory
authority as required by law or regulation.

The CRO personnel assigned to provide the Services described {n a particular PSA shall
be descrited in such PSA and shall be acceptable to and approved by Tris prior to the
commencement of such Services, CRO agrees to use commercial diligence to ensure the
continuity of CRO personnel assigned to provide Services under any PSA. CRO reserves
the right to change any assigned personnel provided that (i) ten (10) days’ prior written

5 of 22

Sy

 
Case 4:18-cv-O1S59-PLC Docc Tfe-2 Filed: tovr272O Page: Got 22 Page ee 1

2,12,

3.1,
3.2.

3,3.

notice of such proposed change is given to Tris, and (ii) personnel proposed by CRO for
replacement shall have substantially equivalent qualifications as the personnel being
replaced, In the event Tris shali object to any replacement personnel, CRO shall use
diligent efforts to provide substitute personnel acceptable to Tris. Tris shall also have the
right to request removal of certain CRO personnel from a project under a PSA based on
reasonable, non-discriminatory, performance-related causes. Tris shall promptly notify
CRO of any concerns regarding specific CRO personnel and the parties shall work
together to address the issues surrounding specific CRO personnel and actlons to be

taken,

Upon completion of the Services to be provided by CRO under a PSA, or at such other
time intervals as shall be specified in a PSA, CRO shall deliver to Tris the Work Product
for review, Tris shall have forty-five (45) days from receipt of the Work Product to
confirm that such Work Product satisfies, in form and substance, the requirements of the
PSA, In the absence of written notice to the contrary provided by Tris to CRO within
such forty-five (45) day period, Tris will be deemed to have accepted such Work Product.
Alternatively, if Tris provides written notice objecting to all or any portion of such Work
Product, CRO will exercise commercially diligent efforts to promptly revise such Work
Product so that it complies with tequirements of the PSA. If CRO disputes Tris’
determination that any or all such Work Product fails to comply with the requirements of
the applicable PSA, such dispute shall be resolved pursuant to the dispute resolution
provisions of Section 14 hereof. Notwithstanding anything to the contrary contained in
Section 3, Tris’ payment obligations under a PSA shall be suspended to the extent of the
service fees and Pass Through Expenses attributable to the disputed Work Product until
resolved in accordance with Section 14, The portion of CRO’s invoice unrelated to the
disputed Work Product will be paid in accordance with the procedures set forth in Section

3 below,

Payment

Tris will pay CRO for performance of Services as agreed in each PSA,

Unless agreed otherwise in the PSA, CRO will submit an electronic invoice to Tris within
15 days after the end of each month in which Services were performed for Tris. Such
invoices will separately itemize, on a PSA-by-PSA basis, the name of the CRO employee
providing any Service, his/her title, a detailed description of the Services provided by
each CRO employee and the total number of hours and/or days spent in the performance
of Services under a PSA, together with separate itemization of any related Pass Through
Expenses incurred by CRO during the month,

Unless otherwise provided in the PSA, payment is due from Tris within [thirty (30)]
calendar days from Tris’ receipt of an invoice. Without limiting Section 2.12 above, if
Tris has any valid reason for disputing any part of the invoice supplied by CRO it will
notify CRO within thirty (30) calendar days of receipt by Tris. Any dispute relating to a
CRO invoice will be resolved in accordance with Section 14 hereof. The portion of
CRO’s invoice, which is not in dispute, will be paid in accordance with the procedures
set forth herein. In the event that the undisputed portion of any such invoice is
outstanding for more than thirty (30) calendar days from Tris’ receipt of an invoice, CRO

6 of 22

Fe
a

 
CaS: Gte-cYOLS5e-PLe Bote Lire! Filed rorke720

3.4,

3,5,

3,6.

3.7.

reserves the right to suspend further Services related to the applicable PSA, upon giving
Tris at least twenty (20) “Business Days” written notice, wntil such time as Tris has paid
the undisputed portion of the outstanding invoice, A “Business Day” means a day other
than a Saturday, Sunday or other day on which commercial banks in New York, New
York, USA are authorized or required by law to close. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, any portion of an
invoice with respect to which an objection has been raised within the forty-five (45) day
period referred to in Section 2.12 (even though such objection may have been raised
more than thirty (30) calendar days after Tris’ receipt of such invoice) shail be deemed a
disputed. portion of an invoice and there shall be no. right to suspend further Services as a
result of such non-payment. In the event that, at the time of shipment of the final report,
any undisputed amount remains unpaid for more than thirty (30) calendar days after Tris’
receipt of the applicable invoice, CRO reserves the right to withheld shipment of the final
report until such amount is paid.

Changes in scope may be incorporated into the PSA upon the written consent of both
parties provided that both parties agree on any additional Service fees and Pass Through
Expenses, if any, associated with the performance of the changed Services, Any changes
in the scope of a PSA affecting the regulatory obligations to be transferred to and
performed by CRO will also be documented in writing and agreed by both parties, If
required, Tris will also file a corresponding amendment to any documents filed with the
FDA, or other applicable regulatory authority as described in section 2.16 above, ot as
tequired by law or regulation relating to any changes in CRO's regulatory obligations.
Notwithstanding the foregoing, Tris may require the suspension of Services relating lo a
project with respect to a PSA if Tris, in the exercise of its reasonable scientific judgment,
determines that the safety and/or efficacy data, or regulatory requirements relating to
such project or PSA impair the development or marketing of the products undetlying
such project or PSA. Both parttes agree to act reasonably, in good faith, and promptly
when Tris shall have delivered a written request to CRO requiring that such project be
suspended, and shall discuss in good faith the duration of such suspension and the impact
on budgets, resourcing related to such project and the completion of the project. Tris’
tight of suspension as provided in this Section 3.4 shall not impair or otherwise diminish
Tris’ right of termination as prdvided in Article 5 hereof,

Unless otherwise specified in a PSA, the cutrency to be used for invoice and payment
will be US Dollars (the “Contracted Currency’), For PSAs that involve the performance
of Services or incutrence of expenses by CRO in any countries that use currencies other
than the Contracted Currency then a currency exchange provision miay be included in the

PSA,

Taxes (and any penalties thereon) imposed upon any payment by Tris to CRO shall be
the responsibility of CRO.

The total amount payable by Tris to CRO with respect to each project under a PSA shall
not exceed the amounts set forth in the applicable PSA without the prior written consent

of Tris.

Tol22

Page 7 df 22 Page De 1984

¥

 
Casi 418-cv-018sS-PlLe Bott: Pre Filed TGft2f20 Page: 8 of 22 PaygelD #° T3685

3,8,

4.1,

5.

5.1.

CRO shall make and keep written records of all Services performed and expenses
incurred under this Agreement sufficient for the purpose of determining that the Services
were performed in accordance with this Agreement and any PSA, Such records shall
include supporting documentation of any costs or expenses incurred by CRO and charged
to Tris and CRO shall preserve all such records until at least five (5) years after the work
is completed under the particular PSA, During the term of this Agreement and for two
years thereafter, Tris or its agent shall have the right at its own expense and upon
reasonable advance notice to CRO to inspect, copy and/or have copied such financial
records duting CRO’s regular business hours. If during the inspection of such records,
Tris determines that it overpaid amounts for Services provided under any PSA, CRO
shall refund such overpayment plus any agency and cdllection fees incurred by Tris,

Period of thé Agreement
This Agreement shall take effect on the Effective Date and shall contitie until terminated
in accordance with Section 5,

Termination
This Agreement or any PSA may be terminated as follows: .

(a) By Tris at any time during the term of the Agreement or any PSA, for any reason
or no reason, on not less than thirty (30) days prior written notice to CRO;

(b) By either party by giving thirty (30) days’ written notice io the other party if’ that
party commits a matetial breach of this Agreement or an individual PSA and, if the
breach is capable of remedy, it has not been remedied within thirty (30) days of written
notice having been served on the breaching party notifying it of the breach and requiring
its remedy;

(c} By Tris immediately upon written notice to CRO if Tris, in the exercise of its
reasonable scientific judgment, determines that the safety and/or efficacy data, or
regulatory requirements relating to a PSA impair the development, receipt of regulatory
approval for or marketing of the product candidate underlying the PSA;

(d) By Tris by giving written notice to the other party of the effective date of such
termination in the event that Tris determines, in its sole discretion, that the continued
performance of the Services contemplated by this Agreement or a PSA would constitute a
potential or actual violation of regulatory or scientific standard of integrity (unrelated to a
breach of such party's obligations under this Agreement or a PSA);

(e) By either party upon written notice to the other in the event the other party shall -

file in any court or agency pursuant to any stature or regulation, a petition in bankruptcy or
insolvency or reorganization or for the appointment or receipt of a receiver or irustee of
such party or of its assets, or if the other party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition is not dismissed within
sixty (60) days after the filing thereof, or if the other party shall propose or be a party to

8 of 22

¢

 
Cast 4t8-cv-0leS6-Phe Dock Tee Filea  Tovl2720 Page:

5.2.

CONST’

cf
iQ
9
Ny
Tha
uo
%9
ey
Ci
we
“ee

any dissolution or liquidation, or if the other party shall make an assignment for the
benefit of creditors; or

(f) Upon written notice to the other party that is failing to comply with its obligations
as a result of Force Majeure, as provided in Section 13.2,

Any written termination notice shall identify the specific PSA or PSAs that are being
terminated or whether the termination relates to this Agreement, and concomitantly, all
PSAs, Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, CRO, in exercising its tights pursuant to Section 5.1(b) shall only be entitled
to terminate the PSA to which the breach relates and not this entire Agreement.

If this Agreement or any PSA is terminated:

(a) Upon receipt of a terriination notice, CRO will immediately cease performing any
Services under the PSA(s) so terminated, except to the extent reasonably required to safely
close out the projects with respect to such PSA(s), as mutually agreed in writing by Tris
and CRO, CRO agrees to cooperate with Tris to provide an orderly wind-down of the
Services provided for Tris under such PSA(s) and/or this Agreement, as applicable, and at
Tris’ written request, to promptly assign to Tris or its designee any subcontracts or other
arrangements which CRO may have entered into in connection with the Services related to
the terminated PSA(s) or this Agreement, as applicable, and, if requested by Tris, to
cooperate with Tris in good faith to facilitate the transition of such subcontracts or
arrangements, CRO shall use all reasonable efforts to minimize service fees and expenses
and conclude or transfer the projects under the terminated PSA(s).

(b) Tris shall pay CRO for all Services performed in accordance with this Agreenient
and any applicable PSA up to the date of termination and reimburse CRO for the Pass
Through Expenses reasonably incurred in performing those Services, including all non-
cancellable out-of-pocket costs reasonably incurred as of the date of the notice of
termination and any additional cancellation fees that are explicitely agreed by parties and
are reduced to writing by both parties in the PSA.

(c) If payments are unit or milestone based, and the Agreement or a PSA is
terminated after costs have been incurred toward achieving portions of one or more
incompleté units or milestones, Tris will pay CRO’s standard fees for actual work
performed toward those incomplete units or milestones up to the date of termination, Any-
milestone payments made by Tris prior to the date of termination will be credited against
the amount due to CRO for the actual work performed under a PSA.

(d) Tris shall pay for all actual costs, including time spent by CRO personne! (which
shall be billed at CRO’s hourly and/or daily rates as provided in the applicable PSA, ot if
not so provided, at CRO’S staridard hourly and/or daily rates in effect as of the date of the
termination notice), incurred to complete activities associated with the termination and
close-out of affected Services, as required by applicable regulatory requirements,

9 of 22

 
Case: 4116-cv-Ol65S-PLO Doce? Tree Filed Le/t2720° Paye: TO or 22 Payeib i TSe7

5.3,

5.4,

6,1,

{e) In the event of cancellation or termination of this Agreement or any PSA, the
excess of any amount of money for the relevant PSA(s) that had previously been paid by
Tris to CRO shall forthwith be refunded to Tris less the amount of other payments, if any,
for other Services under other PSA(s) that may be due to CRO.

Both parties agree that termination of a PSA shall not constitute termination of this
Agreement. However, if this Agreement is terminated, all PSAs in existence at the date
of termination shall also terminate unless the parties agree in writing otherwise.

In the event of termination of this Agreement or a PSA for any reason (including, without
limitation, the completion of all Services under a PSA), at Tris’ written: request, CRO
shall prompily return to Tris all Confidential Information and Materials provided to CRO
or generated by CRO in connection with the provision of the Services and shall also
cooperate with and assist Tris in the transition/transfer of any databases with Tris’
information to Tris or Tris’ designee, Not later than thirty (30) days following, and in
accordance with, Tris’ written request, CRO shall deliver to Tris all statistical data, all
statistical reports, all data entries and all the documentation, reports, findings and/or other
materlals produced as a result of the Services performed by CRO under the terminated
PSA(s} (and shall remove all digital representations thereof in any form from all
electronic storage media in CRO’s possession or under its control), as well as any
remaining Materials related to such PSA(s) (except to the extent such Materials are
destroyed in accordance with Tris’ written instructions). On termifation of this
Agreement for any reason, and after the delivery of all such Confidential Information,
Materials, statistical reports, data entries and all such other documentation, reports and
findings produced as a result of the Services performed by CRO under the terminated
PSA(s), in accordance with Tris’ written request as aforesaid, CRO shall only retain, at
its own cost and expense and subject to the confidentiality provisions of this Agreement,
any Information to the extent and for the duration required by any applicable law and
regulatory requirements, Before destroying any Information or other materials generated,
in connection with Services, CRO agrees to provide written notice to Trls in accordance
with the terms and provisions of Article 15, and shall continue to store such Information
and materials in accordance with said Article 15 except to the extent Tris provides written
instructions to the contrary.

Warranties
CRO warrants and agrees that:

(a) the Services will be performed in accordance with (i) Good Clinical Practices, (ii)
Good Laboratory Practices, (iii) the standard of care usually and reasonably expected in
the performance of such Services and (iv) applicable laws, rules and regulations,

-inchiding, without, limitation, the Federal Food, Drug and Cosmetic Act;

(b) the Services and Work Product under each PSA will be correct in all materia!
respects;

(c} CRO has, and will have at all times while this Agreement is in effect, the
capability, personnel, facilities, resources, financial ability, experience and expertise to,

10 6f22

iy

 
Crs &78-cv-Ob65o-PEC

6.2,

71.

Tide

fulfill its obligations hereunder and perform the Services deseribed in each PSA, in a
professional manner, with such diligence and care as is customary in the provision of
contract reseatch services of the type provided in each such PSA, without infringing
third-party intellectual property rights, and in accordance with the Protocols, Good
Clinical Practices, Good Laboratory Practices and all applicable laws, regulations and
guidelines;

(d) CRO is duly organized, validly existing and in good standing in the state of its
jurisdiction of organization;

(ec) CRO has the appropriate power and authority to carry out the terms of this
Agreement;

(f) CRO stall use commercially reasonable efforts in meeting the timelines and
milestones relating to the Services as set forth ina PSA; and

(z) CRO has not been debarred under the Generic Drug Enforcement Act or other
similar law and it will not knowingly employ any person or entity that has been so
debarred to perform any of the Services under this Agreement or any PSA. In the event
that CRO becomes aware of, or receives notice that, any individual, corporation,
partnership or association providing services to CRO which relate to the Services being
provided under this Agreement or any PSA has ben debarred, CRO agrees to notify Tris
immediately and address the issue as directed by Tris.

Tris warrants that: (a) it is the legal and beneficial owner and has full fifle and interest in
the Protocols and to the Materials, or is otherwise licensed to use the Protocols and
Materials, and that CRO’s performance of its obligations under this Agreement, provided
they ate undertaken in accordance with this Agreement and the applicable Protocols, and
CRO's use or possession of the Materials fpr the purposes of this Agréement, will not
infringe the rights (including the Intellectual Property Rights) of any third party; and (b)
Tris is duly organized, validly existing and in good standing in the state of its jurisdiction
or organization,

Liabilities and Indemnitics

Neither party shall have any liability (including without limitation, contract, negligence
and tort liability) for any loss of profits, opportunities or goodwill or any type of indirect
or consequential damages in connection with this Agreement or any PSA, except to the
extent of such damages payable to a third party as part of a third party claim for which a
party has an indemnification obligation under this Article 7.

Tris shall indemnify, defend and hold harmiess CRO and its Affiliates, and its and their
directors, officers, employees and agents from and against any and all losses, damages,
liabilities, reasonable attorney fées, court costs, and expenses (collectively “Losses”),
joint or several, resulting or arising from any third-party claims, actions, proceedings,
investigations or litigation resulting or arising from: (i) Tris’ negligence, willful
misconduct or breach of the terms of this Agreement; and (ii) bodily injury or death

1] of22

Dou? The? Filed: TOft2720 Payer TL of 22 Pagel #Y 1366

‘fk

 
Case: 21S-cv-OIS5S-PLO’ Docv#s tfe-2 Filed reri2720 Page: TZ or 22 PagelD #

73,

74,

8
8.1,

caused by the administration of the Materials provided by Tris solely in accordance with
the provisions of this Agreement and the applicable PSA, Protocols and writien
instructions of Tris concerning administration or use of such Materials; provided,
however, that Tyis shall have no such indemnification obligation to the extent CRO is
required to indemnify Tris pursuant to Section 7.3,

CRO shall indemnify, defend and hold harmless Tris and its Affiliates, and its and their
directors, officers, employees and agents from and against any and all losses, damages,
liabilities, reasonable attorney fees, court costs, and expenses (collectively “Losses”),
joint or several, resulting or atising from (i) the breach or inaccuracy of any
representations or warranties made by or, covenants of, CRO in this Agreement or any
PSA, (if) the negligence, gross negligence or wilful misconduct of CRO or its Affiliates
or any their agents, ditectors, officers or employees, (ili) claims by CRO’s or any of its
Affiliates’ or agent’s employees dr invitees on their prernises, or premises under their
control, who are exposed to hazardous conditions as a result of a failure to provide for or
comply with the industry standard for the handling of materials and safety hazards
disclosed by Tris in writing, (iv) the failure of CRO or any of its Affiliates or their agents,
directors, officers or employees to comply with any applicable national, federal, state,
provincial, local or rhunicipal laws, statutes, rules, regulations, decrees, orders or
ordinances, or the requirements of the terms of this Agreement, or (v) any alleged patent,
trademark or Intellectual Property infringement as a result of any technology or
methodology provided by or utilized by CRO or its Affiliates, or any of their agents,
directors, officers or employees in the performance of the Services,

Upon receipt of notice of any claim or lawsuit (a “Claim”), which may give rise to a right
of indemnity from the other party hereto, the party seeking indemnification (the
“Indemnified Party” shall promptly give written notice thereof to the other parly (the
“Indemnifying Party”) of such a Claim for indemnity, Promptly after a Claim is made for
which the Indemnified Party seeks indemnity, the Indemnified Party shall permit the
Indemnifying Party, at ifs own option and expense, to assume and have sole aontrol of the
defense of such Claim; provided, however, that an Indemnified Party shall have the right
to patticipate therein, subject to control of the Indemnifying Party, by retaining its own
separate legal counsel at its own expense, The Indemnifying Party shall keep the
Indemnified Party informed as to the progress of its defense of any such Claim and shall
hot compromise or otherwise settle any such Claim without the Indemnified Party’s prior
written consent, which consent shall not be unreasonably withheld or delayed. The
Indemnified Party shall reasonably cooperate in the investigation, defense and settlement
of such Claim. Notwithstanding anything else to the contrary contained herein, the
failure of the Indemnified Party to promptly notify the Inderanifying Party of any Claim
for which it secks indemnification under this Agreement, will not relieve the
Indemnifying Party of its indemnification obligations unless the Indemnifying Party is
materially prejudiced by such [failure to provide notice,

Inventions and Proprictary Information

CRO agrees:

12 of 22

 
ELEC OLGSS PLO Dot: TkeP Filed Poyr2f20 Page: To of 22 PageiD #: 1396

8.2.

Ue

(a) to, and to cause its Affiliates and any of CRO’s or its Affiliates’ officers,
divectors, employees, agents, representatives and subcontractors, to disclose and assign to
Tris, as its exclusive property, all data and Intellectual Property Rights which CRO or any
of its Affiliates or their officers, directors, employees, agents, representatives or
subcontractors, creates, develops or conceives, solely or in conjunction with others (1)
that are based on or involve any Confidential Information or other Information of Tris,
(2) that relate to, constitute, result from, or include the work in which CRO or its
Affiliates (or any their officers, directors, employees, agents, representatives or
subcontractors) will be engaged for Tris (including, without limitation, pursuant to this
Agteement or any PSA), or (3) that are otherwise made through the use of any time,
facilities or Materials of Tris;

(b) that all Work Product developed by CRO or any of its Affiliates (or any of their
officers, directors, employees, agents, representatives and subcontractors) in the
performance of Services (including any documentation produced and/or Intellectual
Property Rights created or developed) under this Agreement or any PSA shall be deemed
works made for hire, and shail belong fully and exclusively to Tris, If by operation of law
such Work Product are not works made for hire, CRO agrees to, and does hereby, assign
to Tris all right, title, and interest in such Work Product, including all patents and
copyrights therein, and including all rights therein of CRO’s Affiliates and CRO’s and its
Affiliates directors, employees, agents, representatives and subcontractors;

(c) that at all times it will have agreements with its Affiliates, and its and its
Affiliates’ officers, directors, employees, agents, representatives and subcontractors, to
effectuate the terms of this Section 8.1 and shall enforce such agresments to provide Tris
with the benefit of this Section 8.1, At Tris’ request, CRO will provide Tris with copies
of such agreements;

(d} to execute all documents and provide Tris proper assistance as requested by Tris
to enable patent, copyright or other legal protections to be obtained by Tris for any such
inventions or innovations as described in patagraph 8,.1(a) and (b), and to make and
maintain reasonably detailed accurate records of any such inventions or innovations: and

(e) not to utilize in the performance of Services for Tris any proprietary or
confidential information, including, without limitation, Intellectual Property Rights of
others or any inventions of CRO, which are not included within the scope of this

Agreement,

Notwithstanding the foregoing, Tris acknowledges that CRO possesses certain
inventions, processes, know-how, trade secrets, improvements, other intellectual
ptoperties and other assets including, but not limited to, analytical methods, procedures
and techniques, procedure manuals, personnel data, financlal information, computer
technical expertise and software, which have been independently developed by CRO and
which relate to its business or operatioris (collectively “CRO’s Property”). Tris and CRO
agree that any of CRO’s Property or imptovements thereto which are used, improved,
modified or developed by CRO under or during the terms of this Agreement but not
derived ftom Tris Confidential Information or Materials are the sole and exclusive

13 of 22

 
Cc

sy

&

se: 4 PE-CV-OLSSS-PLO Dot. dh: EKO2 Filed! TGfa/20 Page: 14 of 22 Pagel #: T9St

9.1,

9.2,

93.

9.4,

property of CRO, IfCRO uses any of CRO’s Property in performance of Services under
this Agreement or any PSA and Tris or Tris’ representative cannot utilize the results of
the Services without such property, then CRO hereby grants Tris a nonexclusive and
transferable license to use such property for the purpose of evaluating, applying or
utilizing the results of such Services.

Confidential Information

CRO agrees;

(a) except as required as part of the performance of this Agreement, not to disclose
any Confidential Information to any person (other than on a néed to know basis to such
directors, employees or other persons engaged in activities required for the performance
of the obligations set out in this Agreement who have entered legally binding written
obligations at least as protective as those set out in: this Section 9), and shall maintain in
strict confidence all Confidential Information for a period of ten (10) years from the date
of termination ot expiration of this Agreement, CRO shall be liable to Tris for any
unauthorized use or disclosure of Confidential Information by CR.O’s Affiliates or CRO’s
or any such Affiliate's officers, directors, employees, agents or subcontractors;

(b) all. Confidential Information is at all times, and shall remain, the exclusive
property of Tris, and it will not use any Confidential Information for any purpose other
than in accordance with this Agreement; and

(8) to take all reasoriable steps necessary t6 prevent the unauthorized disclosure
and/or use of any Confidential Information.

Neither anything contained herein nor the delivery of any Confidential Information to
CRO shall be deemed to grant to CRO any rights or Hicenges to or under any patents or
patent applications dr to any know-how, technology, inventions or other Intellectual

Property Rights of Tris.

In the event CRO is required by law or regulation or by judicial or administrative process
to disclose any part of the Confidential Information, CRO shall (i) promptly notify Tris in
writing of each such requitement and identify the dacuments required thereby so that Tris
may seek an appropriate protective order or other remedy and/or waive compliance by
CRO with the provisions of this Agreement; and (ii) consult with Tris on the advisability
of legally available steps to resist or narrow the scope of such requirement, If, in the
absence of such protective order or such a waiver by Tris of the provisions of this
Agreement, CRO is nonetheless required by Jaw to disclose any part of the Confidential
Information, CRO may disclose such Confidential Information, without liability under
this Agreement, except that CRO shal) (i) furnish only that portion of the Confidential
Information which is legally required, and (il) use its best efforts to obtain an order or
other reliable assurances that confidential treatment shall be accorded to the portion of
such Confidential Information required to be disclosed,

Notwithstanding anything to the contrary contained in this Article 9, with respect to
patients’ medical records, the parties agree to hold in confidence the identity of patients

14 of 22

 
c

f

3

er ATSC OLSSe- PLS Dot ERO Filed) T6/Ta/20) Page: Po of 22 Page #.

10.

10.1.

10.2.

10.3,

10.4.

on which data has been submitted to CRO in accordance with all applicable federal, state
or local Jaws, rules and regulations,

Regulatory Conpliancse

CRO and Tris each agree that they will respectively perform this Agreement, and they
will respectively retain any Materials in material compliance with all applicable Jaws,
rules and regulations, including but not limited to the Federal Food, Drug and Cosmetic
Act and the regulations promulgated pursuant thereto. CRO will make available to Tris,
or to the responalble regulatory authority, relevant records, programs and data as may be
reasonably requested by Tris for purposes related ta Tris’ regulatory filings.

Each party acknowledges that the other party may respond independently to any
regulatory correspondence or inquiry in which such other patty or its affiliates is named.

Bach party, however, will:

(a) Notify the other party promptly of any FDA or other governmental or regulatory
inspection or inquiry concerning any study or project of Tris in which CRO is providing
Servives, including but not limited to, inspections of investigational sites or laboratories;

(b) Forward to thé other party copies of any correspondence from any regulatory or
governmental agency relating to such a study or project, including, but not limited to,
FDA Fortn 483 notices, and FDA refusal to file, rejection or warning letters, even if they
do not specifically mention the other party; and

(c) Obtain the written consent of the other party, which will not unreasonable be
withheld or delayed, before referring to the other party or any of its Affiliates in any
regulatory correspondence.

Where reasonably practicable, Tris will be given the opportunity to have a representative
present during a FDA or other regulatory inspection of CRO’s or its Affiliates premises,
If such audit or inspection relates to the Services under any PSA, CRO shall promptly
provide Tris with any written communications by CRO or the FDA (or other regulator)
regarding such audit or inspections. CRO will consult with Tris regarding any action
necessary to address any concerns or deficiencies resulting from such audit or inspection,

CRO agrees that, during an inspection by the FDA or other regulatory authority
concerning any study or project of Tris in which CRO is providing Services, it will not
disclose information and materials that are not required to be disclosed to such agency,
without the prior consent of Tris. Such information and materials include, but are not

limited to, the following:

(a) ‘Financial data and pricing data (including, but not limited to, the budget and
payment sections of the PSA);

(b) — Product sales data, if any,(other than shipment data}; and

15 of 22

 
10,5,

11.
Lh,

11.2,

12,

12,1,

13,

13.4,

(ce) Personne! data (other than data as to qualifications of technical and professional
persons performing functions subject to regulatory requiremenis).

Duting the term of this Agreement and for one (1) year thereafter, CRO will permit Tris’
representatives to examine or audit the Services performed hereunder and/or under any
PSA, the facilities, systems and equipment at or with which the Services is conducted,
and personnel, procedures, programming, biological fluids and tissues, and tecords
related to such work, upon reasonable advance notice during regular business hours to
determine, among other things, that the Services are being (or have been) conducted in
accordance with the requirements specified for such Services in this Agreement and the
applicable PSA and that the facilities are adequate and maintained in accordance with
applicable law. Upon request by Tris, CRO will assist Tris in arranging for a Tris
exainination ot audit of any subcontractor retained by CRO to provide Services in
accordance with Section 2.6.

Independent Contractor Status

It is understood and agreed that CRO is an independent contractor and will not have any
rights to any of Tris benefits, nor for any purposes be deemed or intended to be an
employee of Tris. CRO agiees to make any payments or withholding required by the
Internal Revenue Code of 1986, as amended, the regulations promulgated thereunder,
social security and any related statutes or regulations,

‘Ht is further understood that CRO is not an agent of Tris and Tris is not an agent of CRO

and neither party is authorized to bind the other party with respect to any third party,

Conflicts of Interest

CRO represents that there is no conflict of interest between performance of this

Agreement and the performance of any services by CRO for any other party and CRO

‘agrees that it will not enter into any agreement to provide any services which will prevent

it from. providing the Services contemplated by this Agreement or any PSA executed by
the parties. In the event that CRO believes that there is any such conflict, or any such
conflict arises during the term of this Agreement, CRO will immediately notify Tris,
which may, at its sole discretion, immediately terminate this Agreement without liability
to CRO (and which termination shall not limit any rights or remedies to which Tris would
otherwise be entitled by law, equity or otherwise).

Force Majeure

Neither party shall be liable for a delay in performance or failure to perform this
Agreement or any PSA to the extent such failure to perform is caused by any of the
following reasons beyond such -party’s control: strikes or labor disturbance (except by
CRO’s or its Affiliates’ employees), failure of any government required approval (except
for delays in such approval resulting from delays of CRO or Tris in requesting or
following up on such requests for required governmental approvals in accordance with
the time tables set forth in the applicable PSA), acts of God, energy shortages or outages,
fire, explosion, war or forelgn invasion (“Force Majeure”), provided, however, that the

16 of 22

 
S

FRASER

CA

ALEVE PLC

13.2.

14,

14.1.

14.2,

C

C
e
GQ
&
Boe
jp
be
fo
F
Rg

party who {s unable to perform resumes performance as soon as possible following the
end of the occurrence causing the delay or failure. In such circumstances, the party
affected by the event of Force Majeure shall promptly notify the other party of the Force
Majeure and shall take all reasonable steps to mitigate its effects, Without limiting the
generality of the foregoing, if a Force Majeure affects CRO’s performance, CRO will
allocate personnel and resources equitably and not give preference to any particular
customer or to CRO itself,

Subject to compliance with the provisions of Section 13.1 above, an incident of Force
Majeure shall not constitute a breach of this Agreement and the time for performance
shall be extended accordingly; however, if it persists for more than 30 days the patty not
in default may immediately, on notice to the other party, terminate this Agreement
pursuant to Section 5 hereof.

Dispute Resohition

All disputes, controversies or differences arising under this Agreement or any PSA
(“Dispute(s)”) will first be referred for resolution, prior to either party initiating any
proceeding, to Tris’ Chief’ Executive Officer aid CRO’s President who will attempt in
good faith to resolve the Dispute withirr ten (10) business days from the date that written
noticé initiating this Dispute resolution process is sent to the other party (the “Initial
Notice”). If, however, the Dispute between the parties has not been resolved within the
aforesaid period of ten (10) business days from the date of the Initial Notice (“the Initial
Period”), the matter will then be the subject of arbitration in accordance with Section

14.2,
Arbitration.

(a) Any and all Disputes remaining unresolved after consideration of a Dispute in

accordance with Section 14,1 above, shall be exclusively and finally resolved by binding.

arbitration.

(b) Any arbitration concerning a dispute shalf be conducted in Newark, New Jersey.
Each and any arbitration shall be administered by the American Arbitration Association
(“AAA”), and shall be conducted in accordance with the Commercial Arbitration Rules
of the AAA (the “Rules”, as such Rules may be amended from time to time.

(c) Within ten (10) days after receipt of an arbitration notice from a party, the parties
shall attempt in good faith to agree on a single neutral arbitrator with pharmaceutical
industry experience to conduct the arbitration, If the parties do not agree on a single
neutral arbitrator within ten (10) days after reveipt of an arbitration notice, each party
shall seloct one (1) arbitrator and the two (2) party-selected arbitrators shall select a third
arbitrator with pharmaceutical industry experience to constitute a panel of three (3)
arbitrators to conduct the arbitration in accordance with the Rules. In the event that only
one of the parties selects an arbitrator, then such arbitrator shall be entitled to act as the
sole arbitrator to resolve the Dispute. Each and all arbitrator(s) of the arbitration panel
conducting the arbitration must and shall agfee to render an opinion within twenty (20)
days after the final hearing before the panel.

17 of 22

2 PU LORAI20 Page E7 of 22 Page> Hf: Les

ft

Te

 
o

Cast: MIGcvVOLlLESS PLO Bot TX? Filed. £o/t2720° Page: TS of 22 Pagel wv L395

14.3

15.

[5.1.

(d) The decision or award of the majority of the arbitrator(s) shall be final, binding
and incontestable and may be used as a basis for judgment thereon in any court in any
jurisdiction, The parties hereby expressly agree to waive the right to appeal from the
decision of the arbitrator(s). Accordingly, there shall be no appeal to any appellate court
or other authority (government ot private) from the decision of the arbitrator(s), and the
parties shali not dispute nor question the validity of such decision or award before any
regulatory or other authority in any jurisdiction where enforcement action is taken by the
party in whose favor the decision or award is rendered, except in the case of fraud. The
atbitrator(s) shall, upon the request of either party, issue a written opinion of the findings
of fact and conclusions of law and shall deliver a copy to each of the parties. Each party
shall bear its own costs and attorneys! fees, and the parties shall equally bear the fees,
costs, and expenses of the arbitrator(s) and the arbitration proceedings; provided,
however, that the arbitrator(s) may exercise discretion to award costs, including
attorneys’ fees, to the prevailing party. Without limiting any other remedies that may be
available under applicable law, the arbitrator(s) shall have no authority to award
provisional remedies of any nature whatsoever, injunctive relief, or punitive, special,
consequential or any other sithilar form of damages.

Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, cach of the parties shall be entitled to seek injunctive or other provisional
relief if in its reasonable judgment such action is necessary to avoid irreparable harm, to
preserve the status quo, or to enforce the other provisions of this Article 14, Without
limiting the generality of the foregoing, and notwithstanding anything else to the contrary
contained in this agreement: (1) CRO acknowledges and agrees that in the event that
Articles 8 or 9 are not performed in accordance with their specific terms or otherwise are
breached by it, that rnoney damages would be inadequate, so that Tris shall be entitled to
seck injunctive relief to prevent breaches of this Agreement and to enforce specifically
said provisions (without the necessity of posting a bond, which is hereby waived by
CRO) in addition to any other remedy to which Tris may be entitled at law or in equity
Gncluding, without limitation, its rights pursuant to the other provisions of this Article
14); and (ii) the venue for all such actions described in this Section 14.3 shall be the state

and Federal Courts of New Jersey.

Storage.

CRO shall maintain all correspondence, materials, documents, records, and other data
obtained or generated by CRO or its Affiliates or their employees, officets, directors,
agents or subcontractors, in the course of providing the Services hereunder (including,
without limitation, all electronic media, computerized records and files (collectively, the
“Records”) and biological fluids and tissues), in accordance with this Agreement and
applicable Frotocols, PSAs, written instructions of Tris and applicable laws and
regulations, in a safe and secure manner protected from fire, theft, disclosure and
destruction, Unless otherwise required by applicable law or regulations or the terms of
this Agreement, any of the Records and other materials described in this Section 15.1,

18 of 22

€

 

 
Caser 4.16-tv-0165S-PLC

13.2,

16.

16.1,

that CRO shall have in its possession, or otherwise under its control, shall be so
maintained by it for a period of not less than ten (10) years from the date of receipt
thereof and shall be organized in such manner that it will be ready for immediate
reference, Tris shall have the right at any time to examine or obtain from CRO copies of
any or all of such property. After ten (10) years CRO may dispose of such property in
accordance with written instructions provided by Tris. I£ Tris fails to provide such
instructions, CRO shall so notify Tris and if instructions are still not forthcoming within
sixty (60) days of such notification, CRO may destroy such property.

Notwithstanding the foregoing provisions of Section 15.1, unless and to the extent a
longer duration is specified in a PSA or required by applicable regilatory authority or law
of regulation, CRO shall store the samples generated during the conduct of Services
under a PSA, including backup samples (collectively, such samples pertaining to a PSA,
the “Samples”), at no additional charge to Tris for six months (6) months after the
coripletion of all Services under such PSA and the delivery to Tris of all reports specified
in the PSA to be getierated in connection therewith, CRO shall notify Tris no less than
sixty (60) days prior to the end of such six (6) month period with respect to each PSA,
Within such sixty (60) day period Tris will, or at any time prior to receipt of CRO's
notice provided for in the preceding sentence Tris may, provide written direction to CRO
to:. (a) return the Samples to Tris; (b) ship the Samples to a third party identified by Tris;
(c) discard the Samples; or (d) continue storing the Samples at CRO for a fee of $0.10 per
tube per month,CRO agrees to act in accordance with such written instructions from Tris,

Notices

Any notices required or permitted to be given herethder by either party shall be in
writing and shall be deemed given on the date received if delivered personally or by a
reputable overnight delivery service, or three business days after the date postmarked if
sent by. registered or certified mail, return receipt requested, or on the date of
transmission by fax (receipt confirmed), to the following address:

19 of 22

Docc fF EKG? ied: tG/t27Z0 Page: TS of 22 PagetD i tT

 
Case: e-cv-Or85S-PLOe Bote# TRL Pied: TO/T220 Page: 20 of 22 Pagab er fT

17,

171,

17,2,

17.3...

if to

Pharma Medica Research Inc.
6100 Belgrave Road
Mississauga, ON

LS5R 0B7

Attn: Latifa Yamlahi
Telephone: 905-624-9115

Fax: 905-624-4433

if to

Tris Pharma, Inc,

2033 Route 130, Suite D
Monmouth Junction, NJ 08852
Attn: Ketan Mehta, CEO
Telephone; 732-940-2800

Fax: 732-940-2855

General Provisions

Insurance. Each Party shall maintain during the term of this Agreement adequate
insurance te fulfill its obligations under this Agreement and any PSAs, Without limiting
the generality of the foregoing, unless specifically provided otherwise ina PSA: (a) each
party shall mainiain products liability insurance with coverage of not less than
$5,000,000 per occurrence, which coverage shall be in force during the term of any PSA
and for a period of not less than two (2) years after completion of such PSA; provided,
however, that with respect to any PSA with respect to which Services are to be performed
for only non-clinical studies, Tris shall only be required to maintain in full force and
effect through the completion of performance of the Services under such PSA or, if
earlier, its termination, insurance in amounts appropriate to the conduct of Tris’ business;
and (b) CRO shail secure and maintain in full force and effect through the performance of
all Services under each PSA, coverage for (i) worker’s compensation, (ii) general liability
and (iii) antomobile liability, in each case in amounts appropriate to the conduct of its
business, At either party’s request, the other party shall provide a copy of the relevant
insurance policy certificate.

Governing Law. This Agreement and the obligations of the parties shall be governed by
the laws of the State of New Jersey (regardless of the laws that might be applicable under
conflict of law principles) as to all matters, including, but not limited to, matters of
validity, construction, effect, and performance.

Third Party Rights. All third party rights are excluded and no third party shall have any
right to enforce this Agreement, Any rights of a third party to enforce this Agreement
may be varied and/or extinguished by agreement between the parties to this Agreement
without the consent of any such third party,

20 of 22

 
Case 416

17,4.

17,5,

17.6.

17,7,

17.8,

17.9,

17,10,

Assigument. CRO will not assign any right or delegate any obligation under this
Agreement without the prior written consent of Tris, Tris may, in its sole discretion and
without CRO’s consent, assign this Agreement to any Affiliate or to any successor or
assigns, including, without limitation, in connection the sale of Tris’ stock or assets
(including the division or business with respect to which this contract pertains) or Tris’
merger with or into a third party.

Publications. Results of projects under PSAs may not be published or referred to, in
whole or in part, by CRO without the prior express written consent of Tris, except to the
extent that such results relate solely to CRO’s confidential information or capabilities and
do not relate to Confidential Information or Tris property. Exéept as required by

applicable law or regulation, neither party will use the other party’s name in connection

with any publication or promotion without the other party’s prior, written consent.

Headings, The headings in this Agreement are for reference purposes only; they will not
affect the meaning or construction of the terms of this Agreement.

Severability, If any parts or part of this Agreement are held to be invalid, the remaining
parts of the Agreement will continue to be valid and entorceable.

Waiver, The failure to enforce any right or provision herein shall not constitute a waiver
of that right or provision. Any waiver of a breach of a provision shall not constitute a
waiver of any subsequent breach of that provision.

Survivability. The expiration or termination of this Agreement or any PSA shall not
affect the rights or obligations of the parties under the following sections and articles of
this Agreement, each of which shall survive such expiration or termination: Sections 1,
3,8, 5.2, 5.4, 10.5, 11.1,; and Articles 7, 8, 9, 14, 15 and 17. Termination of this
Agreement in accordance with the provisions hereof shall not limit remedies, which may
otherwise be available in law or equity or otherwise,

Entire Agreement. This Agreement, including the PSA(s), contains the complete and
exclusive understanding of the patties with respect to the subject matter hereof, and
supersedes and replaces all prior contract agreements and understandings relating to the
game subject matter whether written or oral, No waiver, alteration or modification of any
of the provisions hereof or any PSA will be binding unless in writing and signed by a
duly authorized representative of the party to be bound. Neither the course of conduct
between the patties nor trade usage will act to modify or alter the provisions of this

Agreement,

2) of 22

OWOSSO PLES DOC Eee Filet PGMTQ2Y Pate: 2b or 22 Pagal a) 13960

¥

 
CBO ATEQMOLEEPLE BREE HOS Fl IGM20 Page 22 of 22 Page Hi 19s

¥

    

 

 

 

18, Signatures
Pharma Medica RosearelIner—, Tris Pharma, Ino,
Signatwe Mi si “it EC. Signatuie i a cee
Name Latifa Yamlahi _ Name Ketan Mehta
Title President and CEO Title President and CEO

 

 

 

Date Wprarel oS DAS Date : abs Ie _
Pe)

220f22

 
